                                                Case 2:16-cv-08559-DOC-DFM Document 169-1 Filed 10/30/18 Page 1 of 2 Page ID
                                                                                 #:6903


                                                             1    Stacey H. Wang (SBN 245195)
                                                                  stacey.wang@hklaw.com
                                                             2    HOLLAND & KNIGHT LLP
                                                             3    400 South Hope Street, 8th Floor
                                                                  Los Angeles, CA 90071
                                                             4    Tel.: 213-896-2400
                                                             5    Facsimile: 213-896-2450

                                                             6    Michael B. Eisenberg (pro hac vice)
                                                             7    michael.eisenberg@hklaw.com
                                                                  HOLLAND & KNIGHT LLP
                                                             8    31 West 52nd Street
                                                             9    New York, NY 10019
                                                                  Tel.: 212-513-3200
                                                             10   Facsimile: 212-385-9010
                                                             11
                                                                  Attorneys for Defendant
                       Tel: 213.896.2400 Fax: 213.896.2450




                                                             12
                          400 South Hope Street, 8th Floor




                                                                  VRS Design, Inc. and iSpeaker Co., Ltd.
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                             13
                                                                                    UNITED STATES DISTRICT COURT
                                                             14                    CENTRAL DISTRICT OF CALIFORNIA
                                                             15   SPIGEN KOREA CO., LTD, a Republic         NCase No.: 2:16-cv-08559-DOC-DFM
                                                             16   of Korea corporation                       Assigned to Hon. David O. Carter

                                                             17                 Plaintiff,                   [PROPOSED] JUDGMENT
                                                             18        vs.
                                                             19
                                                             20   ISPEAKER CO., LTD., a Republic of
                                                                  Korea corporation; VRS DESIGN, INC.,
                                                             21
                                                                  a California corporation; DOES 1
                                                             22   through 10, inclusive
                                                             23
                                                                                Defendants.
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                              [PROPOSED] JUDGMENT
                                                Case 2:16-cv-08559-DOC-DFM Document 169-1 Filed 10/30/18 Page 2 of 2 Page ID
                                                                                 #:6904


                                                             1            This Court, having entered an Order (Dkt 157) and Supplemental Order (Dkt
                                                             2    167) granting summary judgment in favor of Defendants iSpeaker Co., Ltd. and
                                                             3    VRS Design, Inc. on July 16, 2018 and October 22, 2018, hereby enters final
                                                             4    judgment pursuant to said Orders.
                                                             5            THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that
                                                             6    judgment be entered in favor of iSpeaker Co., Ltd. and VRS Design, Inc.
                                                             7    iSpeaker Co., Ltd. and VRS Design, Inc. shall file any requests for costs and fees
                                                             8    within 14 days from the entry of this order.
                                                             9
                                                             10
                                                                  IT IS SO ORDERED.
                                                             11
                       Tel: 213.896.2400 Fax: 213.896.2450




                                                             12
                          400 South Hope Street, 8th Floor
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                             13
                                                             14   Date:                     , 2018
                                                             15                                             Honorable David O. Carter
                                                                                                            United States District Judge
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                       1
                                                                                              [PROPOSED] JUDGMENT
